DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 1, 2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narusawa (US 2016/0302680).
Regarding claim 1, Narusawa discloses a vital sign information recording system comprising (e.g. Figure 1):
a data collector configured to collect behavior-associated information of a subject and vital sign information of the subject (e.g. acquirer 210 which acquires data on the user including pulse wave information which “vital sign information” and action information such as an acceleration sensor that is “behavior associated information”; and; Page 6, Paragraph 108; Page 12, Paragraph 175)
a display configured to display a presumed behavior of the subject and the vital sign information of the subject (e.g. display processor output 250), 
wherein at least one of the data collector and the display comprises a controller configured to determine the presumed behavior of the subject based on the behavior-associated information, and to display the presumed behavior of the subject and the vital sign information of the subject in a mutually associated manner on the display (e.g. processor 230 which displays the presumed behavior of the subject as well as the vital sign information as shown in Figure 4).
Regarding claim 2, Narusawa additionally disclose a group of sensors attached to the subject is connected to the data collector, the group of sensors including an acceleration sensor (e.g. acceleration information; Page 17, Paragraph 31), a temperature sensor (e.g. Page 28, Claim 6) and an atmospheric pressure sensor (e.g. barometric pressure information; Page 28, Claim 6), and the data collector collects the behavior-associated information from the group of sensors (e.g. Page 28, Claim 7).
	Regarding claim 5, Narusawa additionally discloses a controller that comprises a behavior estimator configured to obtain at least a body motion of the subject (e.g. acceleration information; Page 1, a body position of the subject (e.g. acceleration information), an atmospheric pressure change (e.g. barometric pressure information; Page 28, Claim 6), and a temperature change (e.g. Page 28, Claim 6), and to determine the presumed behavior of the subject based on a combination of the body motion, the body position, the atmospheric pressure change, and the temperature change (e.g. determination of presumed behavior as shown in Figure 4).
claim 6, Narusawa additionally discloses a presumed behavior of the subject determined by the behavior estimator including walking, running, and sleeping (e.g. as shown in Figure 4).
	Regarding claim 8, Narusawa additionally discloses a display processor configured to display the behavior of the subject and the vital sign information of the subject in a mutually associated manner on the display (e.g. as shown in Figure 4).
	Regarding claim 11, Narusawa discloses a vital sign information analyzer comprising:
a behavior estimator configured to determine a presumed behavior of a subject based on behavior-associated information of the subject (e.g. processor 230 which determines the presumed behavior of the subject as well as the vital sign information as shown in Figure 4).; and
a display processor configured to display the presumed behavior of the subject and vital sign information of the subject in a mutually associated manner on a display (e.g. display processor output 250 as shown in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Narusawa in view of Toth (US 2019/0290208).
Regarding claim 3, Narusawa discloses the claimed invention including a wide variety of sensors, except the express mention of the use of 
	Regarding claim 4, Narusawa additionally discloses a system wherein the vital sign information of the subject includes information acquired from a sensor detecting a body temperature of the subject (e.g. Page 28, Claim 6).
	Regarding claims 7 and 9, Narusawa additionally discloses a processor configured to obtain, from the vital sign information of the subject, a heart rate, and an arrhythmia including atrial fibrillation (e.g. Page 5, Paragraph 102).  Narusawa does not express disclose a process configured to obtain an ECG. .  Toth discloses that it was well known in the art to use ECGs to determine position related changes (e.g. Page 16, Paragraph 164, Page 20, Claims 72-74).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the sensors of Toth in the device of Narusawa, since such a modification would provide the system with the predictable results of a reliable means of determining the correct posture position of the subject.
	Regarding claim 10, Toth additionally discloses alerts and recommendations for the subject (e.g. Page 5, Paragraph 64).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda K Hulbert/Primary Examiner, Art Unit 3792